DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No.: US 2019/0101794 A1 of record, “Liu”) in view of Masuda (US Publication No.: US 2020/0110309 A1). 
	Regarding Claim 1, Liu discloses a display device (Paragraph 0034) comprising:
	A first member comprising a light emitting unit to emit light (Figure 6, light emitting unit 003); 
	A second member disposed on the first member (Figure 6, second member 01); and
	A display panel disposed on the second member (Paragraph 0034), the second member comprising:
	A base substrate (Figure 4, base substrate 02);
	A fiber diffusion layer disposed on the base substrate and comprising a nonwoven fabric (Figures 3-4, fiber diffusion layer 100/200 or 100; Paragraph 0037); and
	A filter layer disposed under the base substrate and facing the first member (Figures 3-4, filter layer (the bottom) 200 or (bottom and top) 200), wherein

	Liu fails to disclose that the filter layer selectively reflects light of the light emitting unit with a variable reflectance based on an incident angle of the light of the light emitting unit.
	However, Masuda discloses a similar display where the filter layer selectively reflects light of the light emitting unit with a variable reflectance based on an incident angle of the light of the light emitting unit (Masuda, Paragraph 0044; Figure 1, filter layer 18). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Liu to have a filter layer with variable reflectance as disclosed by Masuda. One would have been motivated to do so for the purpose of eliminating luminance and color unevenness (Masuda, Paragraph 0054). 

	Regarding Claim 2, Liu in view of Masuda discloses the display device of claim 1.
Liu fails to disclose that the display panel comprises a color conversion layer comprising quantum dots to convert light from a first color to a second color and a third color.
However, Masuda disclose a similar display where the display panel comprises a color conversion layer comprising quantum dots to convert light from a first color to a second color and a third color (Masuda, Figure 1, color conversion layer 20; Paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Liu to include a color conversion layer as disclosed by Cho. One would have been motivated to do so for the purpose of improving color purity and color reproduction and achieving a wide viewing angle (Masuda, Paragraph 0041). 

	Regarding Claim 3, Liu in view of Masuda discloses the display device of claim 1.
	Liu fails to disclose that the filter layer comprises a plurality of first refractive layers and a plurality of second refractive layers alternately disposed with the first refractive layers, and the first refractive layers have a refractive index different from a refractive index of the second refractive layers.
	However, Masuda discloses a similar display where the filter layer comprises a plurality of first refractive layers and a plurality of second refractive layers alternately disposed with the first refractive layers, and the first refractive layers have a refractive index different from a refractive index of the second refractive layers (Masuda, Paragraphs 0044-0045). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Liu to have a filter layer with a plurality of refractive layers as disclosed by Masuda. One would have been motivated to do so for the purpose of eliminating luminance and color unevenness (Masuda, Paragraph 0054).

	Regarding Claim 4, Liu in view of Masuda discloses the display device of claim 1.
	Liu fails to disclose that the filter layer is configured to selectively reflect light of a specific wavelength band.
	However, Masuda discloses a similar display where the filter layer is configured to selectively reflect light of a specific wavelength band (You, Paragraphs 0044-0045). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Liu to have a filter layer with a particular reflectance as disclosed by Masuda. One would have been motivated to do so for the purpose of eliminating luminance and color unevenness (Masuda, Paragraph 0054).

	Regarding Claim 5, Liu in view of Masuda discloses the display device of claim 4.
	Liu fails to disclose that the specific wavelength band of light is about 450nm.
	However, Masuda discloses a similar display where the specific wavelength band of light is about 450nm (Masuda, Paragraphs 0044-0045). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Liu to have a filter layer with a particular wavelength band as disclosed by Masuda. One would have been motivated to do so for the purpose of eliminating luminance and color unevenness (Masuda, Paragraph 0054).

	Regarding Claim 6, Liu in view of Masuda discloses the display device of claim 5.
	Liu fails to disclose that the transmittance has a maximum value in response to the incident angle being in a range from about 40 degrees to about 80 degrees.
	Masuda also fails to explicitly disclose that the transmittance has a maximum value in response to the incident angle being in a range from about 40 degrees to about 80 degrees. However, Masuda discloses the general environment of optimizing the incident angle in order to have a maximum transmittance (Masuda, Paragraph 0048; Paragraph 0055). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the transmittance has a maximum value in response to the incident angle being in a range from about 40 degrees to about 80 degrees is the result-effective variable, and when this angle is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of improving light intensity are realized. While Masuda does not directly disclose that the transmittance has a maximum value in response to the incident angle being in a range from about 40 degrees to about 80 degrees, Masuda does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Masuda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the transmittance has a maximum value in response to the incident angle being in a range from about 40 degrees to about 80 degrees for the purpose of reducing color and luminance unevenness thereby improving the quality of screen output within a display device. 

	Regarding Claim 7, Liu in view of Masuda discloses the display device of claim1, wherein the filter layer is disposed directly under the base substrate (Liu, Figures 3-4, filter layer 200 is disposed directly under base substrate 02).

	Regarding Claim 8, Liu in view of Masuda discloses the display device of claim 1, wherein the fiber diffusion layer is disposed above the base substrate and faces the display panel (Liu, Figures 3-6, fiber diffusion layer 100/200 is disposed above the base substrate 02 and faces the display panel).

	Regarding Claim 9, Liu in view of Masuda discloses the display device of claim 1, wherein the fiber diffusion layer is disposed between the base substrate and the filter layer (Liu, Figures 3-4, fiber diffusion layer 100 is disposed between the base substrate 02 and the filter layer 200). 

	Regarding Claim 10, Liu in view of Masuda discloses the display device of claim 1, wherein the second member comprises an optical member including the base substrate, the fiber diffusion layer, and the filter layer, and the optical member further comprises a light diffusion layer that is disposed on the fiber diffusion layer to convert light corresponding to a linear light source or a point light source to light corresponding to a surface light source (Liu, Figures 3-4, base substrate 02, fiber diffusion layer 100, filter layer (bottom) 200, light diffusion layer (top) 200; Paragraph 0050). 

	Regarding Claim 11, Liu in view of Masuda discloses the display device of claim 1, wherein the second member further comprises an adhesive layer disposed at least one of between the base substrate and the filter layer and between the base substrate and the fiber diffusion layer (Liu, Paragraph 0055 discloses an adhesive layer between the base substrate 02 and the fiber diffusion layer 100). 

	Regarding Claim 15, Liu in view of Masuda discloses the display device of claim 1, wherein the first member comprises a light source member including the light emitting unit, the light emitting unit comprising:
	A circuit board (Liu, Figure 6, circuit board 006; Paragraph 0058); and
	A plurality of light emitting elements disposed on the circuit board and independently activated (Liu, Figure 6, light emitting elements 003; Paragraph 0058). 

Regarding Claim 18, Liu discloses a display device (Figures 3-6), comprising:
A first member comprising a light emitting unit to emit light (Figure 6, light emitting unit 003); 
	A second member disposed on the first member (Figure 6, second member 01); and
	A display panel disposed on the second member (Paragraph 0034), the second member comprising:
	A base substrate (Figure 4, base substrate 02);
	A fiber diffusion layer disposed on the base substrate and comprising a nonwoven fabric (Figures 3-4, fiber diffusion layer 100/200 or 100; Paragraph 0037); and
	A filter layer disposed under the base substrate and facing the first member (Figures 3-4, filter layer (the bottom) 200 or (bottom and top) 200), wherein
	The base substrate has a thermal expansion coefficient lower than thermal expansion coefficients of the fiber diffusion layer and the filter layer (Paragraph 0055 discloses steel as the material for the base substrate, whereas Paragraph 0038 discloses polypropylene as a material for the fiber diffusion layer, and Paragraph 0050 discloses PET or PMMA as a material for the filter layer – it is commonly known in the art that the thermal expansion coefficient of steel is lower than the thermal expansion coefficients of polypropylene, PET, and PMMA).
	Liu fails to disclose that the filter layer selectively reflects light of the light emitting unit with a variable reflectance based on an incident angle of the light of the light emitting unit.
	However, Masuda discloses a similar display where the filter layer selectively reflects light of the light emitting unit with a variable reflectance based on an incident angle of the light of the light emitting unit (Masuda, Paragraph 0044; Figure 1, filter layer 18). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Liu to have a filter layer with variable reflectance as disclosed by Masuda. One would have been motivated to do so for the purpose of eliminating luminance and color unevenness (Masuda, Paragraph 0054). 
Liu also fails to disclose a color conversion layer disposed on the base substrate and comprising quantum dots to convert the light from a first color to a second color and a third color.
However, Masuda disclose a similar display where the display panel comprises a color conversion layer comprising quantum dots to convert light from a first color to a second color and a third color (Masuda, Figure 1, color conversion layer 20; Paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Liu to include a color conversion layer as disclosed by Cho. One would have been motivated to do so for the purpose of improving color purity and color reproduction and achieving a wide viewing angle (Masuda, Paragraph 0041). 

	Regarding Claim 19, Liu in view of Masuda discloses the display device of claim 18, wherein the second member comprises an optical member including the base substrate, the fiber diffusion layer, and the filter layer (Liu, Figures 3-4, base substrate 02, fiber diffusion layer 100, filter layer 200).
	Liu fails to disclose a barrier layer disposed on at least one of an upper surface and a lower surface of the color conversion layer. 
	However, Masuda discloses a similar display where a barrier layer is disposed on at least one of an upper surface and a lower surface of the color conversion layer (Masuda, Figure 1, barrier layer 21, color conversion layer 20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Liu to include a barrier layer as disclosed by Masuda. One would have been motivated to do so for the purpose of enhancing luminance thereby improving quality of screen output by display device (Masuda, Paragraph 0039).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Masuda in further view of Min et al (US Publication No.: US 2015/0301265 A1 of record, “Min”).
Regarding Claim 12, Liu in view of Masuda discloses the display device of claim 11.
Liu fails to disclose that the adhesive layer comprises a plurality of patterns spaced apart from each other.
However, Min discloses a similar display where the adhesive layer comprises a plurality of patterns spaced apart from each other (Min, Figure 7, adhesive layer 430; Figure 8 discloses openings between patterns of adhesive layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive layer as disclosed by Liu to include patterns with openings as disclosed by Min. One would have been motivated to do so for the purpose of maintaining light transmittance while improving adhesive quality (Min, Paragraphs 0126-0129).

Regarding Claim 13, Liu in view of Masuda discloses the display device of claim 11.
Liu fails to disclose that the adhesive layer comprises a plurality of openings.
However, Min discloses a similar display where the adhesive layer comprises a plurality of openings (Min, Figure 7, adhesive layer 430; Figure 8 discloses openings between patterns of adhesive layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive layer as disclosed by Liu to include patterns with openings as disclosed by Min. One would have been motivated to do so for the purpose of maintaining light transmittance while improving adhesive quality (Min, Paragraphs 0126-0129).

Regarding Claim 14, Liu in view of Masuda discloses the display device of claim 1.
Liu fails to disclose that the second member further comprises a dual brightness enhancement film (DBEF) disposed on the base substrate.
However, Min discloses a similar display device where the second member further comprises a dual brightness enhancement film (DBEF) disposed on the base substrate (Min, Paragraphs 0145-0146 disclose a DBEF disposed on a base substrate 410).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second member as disclosed by Liu to include a DBEF as disclosed by Min. One would have been motivated to do so for the purpose of reducing light leakage and improving brightness of the display device (Min, Paragraph 0148). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Masuda in further view of Han et al (US Publication No.: US 2018/0188589 A1 of record, “Han”).
Regarding Claim 16, Liu in view of Masuda discloses the display device of claim 1, wherein the second member further comprises a layer disposed on the fiber diffusion layer, and the fiber diffusion layer is disposed between the layer and the base substrate (Liu, Figures 3-4, base substrate 02, fiber diffusion layer 100, layer (top) 200).
Liu fails to disclose that the layer is a condensing layer.
However, Han discloses a similar display where the layer is a condensing layer (Han, Figures 5-7, base substrate BS, diffusion layer RL, condensing layer IPP; Paragraph 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the layer as disclosed by Liu to be a condensing layer as disclosed by Han. One would have been motivated to do so for the purpose of improving brightness within a display device (Han, Paragraph 0059). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Masuda in further view of Park et al (US Publication No.: US 2019/0129250 A1 of record, “Park”).
Regarding Claim 17, Liu in view of Masuda discloses the display device of claim 1.
Liu fails to disclose that the second member further comprises: A condensing layer on the base substrate; and a dual brightness enhancement film (DBEF) disposed on the condensing layer.
However, Park discloses a similar display where the second member further comprises: A condensing layer on the base substrate; and a dual brightness enhancement film (DBEF) disposed on the condensing layer (Park, Figure 4, second member 370; Paragraph 0066 discloses a base substrate (diffusion sheet), a condensing layer (prism sheet), and a DBEF, where the DBEF is the uppermost optical sheet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Liu to include a plurality of optical sheets as disclosed by Park. One would have been motivated to do so for the purpose of enhancing brightness and light efficiency within the display device (Park, Paragraph 0066). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of You and Dai et al (US Publication No.: US 2017/0343857 A1 of record, “Dai”).
Regarding Claim 20, Liu discloses a display device (Paragraph 0034) comprising:
	A first member comprising a light emitting unit to emit light (Figure 6, light emitting unit 003); 
	A second member disposed on the first member (Figure 6, second member 01); and
	A display panel disposed on the second member (Paragraph 0034), the second member comprising:
	A base substrate (Figure 4, base substrate 02);
	A fiber diffusion layer disposed on the base substrate and comprising a nonwoven fabric (Figures 3-4, fiber diffusion layer 100/200 or 100; Paragraph 0037); and
	A filter layer disposed under the base substrate and facing the first member (Figures 3-4, filter layer (the bottom) 200 or (bottom and top) 200), wherein
	The base substrate has a thermal expansion coefficient lower than thermal expansion coefficients of the fiber diffusion layer and the filter layer (Paragraph 0055 discloses steel as the material for the base substrate, whereas Paragraph 0038 discloses polypropylene as a material for the fiber diffusion layer, and Paragraph 0050 discloses PET or PMMA as a material for the filter layer – it is commonly known in the art that the thermal expansion coefficient of steel is lower than the thermal expansion coefficients of polypropylene, PET, and PMMA).
	Liu fails to disclose that the filter layer selectively reflects light of the light emitting unit with a variable reflectance based on an incident angle of the light of the light emitting unit.
	However, Masuda discloses a similar display where the filter layer selectively reflects light of the light emitting unit with a variable reflectance based on an incident angle of the light of the light emitting unit (Masuda, Paragraph 0044; Figure 1, filter layer 18). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Liu to have a filter layer with variable reflectance as disclosed by Masuda. One would have been motivated to do so for the purpose of eliminating luminance and color unevenness (Masuda, Paragraph 0054). 
Liu also fails to disclose a tiled display device comprising a first display area and a second display area, which are adjacent to each other in a plan view and respectively comprise display devices.
However, Dai discloses a tiled display device comprising a first display area and a second display area, which are adjacent to each other in a plan view and respectively comprise display devices (Dai, Figures 1-2; Paragraphs 0010-0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Liu to be a tiled display device as disclosed by Dai. One would have been motivated to do so for the purpose of creating a larger display screen with a smooth image (Dai, Paragraph 0010; Paragraph 0002). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871                                              

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871